United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.L., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL AIR
DEPOT, North Island, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-818
Issued: October 13, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 15, 2011 appellant filed a timely appeal from a January 18, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP) granting him a schedule
award. Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the schedule award decision.
ISSUE
The issue is whether appellant has more than a 30 percent permanent impairment of each
lower extremity, for which he received schedule awards.
FACTUAL HISTORY
On July 22, 2010 appellant, then a 59-year-old production control worker, filed an
occupational disease claim alleging that he sustained advanced degenerative joint disease in both

1

5 U.S.C. § 8101 et seq.

knees due to factors of his federal employment. OWCP accepted the claim for a permanent
aggravation of bilateral knee arthritis.
On September 7, 2010 appellant filed a claim for a schedule award. In a progress report
dated August 6, 2010, Dr. Arnold G. Markman, an attending physician specializing in family
practice, diagnosed knee osteoarthritis and obesity. He measured knee flexion bilaterally of 110
degrees flexion and 0 degrees extension. Dr. Markman found “diffuse crepitance over both
patellofemoral joints.” He interpreted standing x-rays as showing severe multicompartment
degenerative joint disease.
Standing bilateral x-rays of appellant’s knees, obtained on July 22, 2010, revealed joint
narrowing, sclerosis and bone spurs.
In September 1 and 16, 2010 progress reports, Dr. Markman diagnosed severe
degenerative joint disease by x-ray and advised that appellant was at maximum medical
improvement.
On November 8, 2010 OWCP’s medical adviser reviewed the findings on physical
examination by Dr. Markman in his August 6, 2010 report. He noted that the physician had not
provided an impairment evaluation. The medical adviser found that appellant had “severe
degenerative joint disease of the knee[s] with documented joint space narrowing resulting in [a]
30 [percent] impairment of the right lower extremity” according to Table 16-3 on page 511 of the
American Medical Association, Guides to the Evaluation of Permanent Impairment (6th ed.
2009) (A.M.A., Guides).
On December 20, 2010 OWCP’s medical adviser reviewed Dr. Markman’s
September 16, 2010 report. He stated, “[x]-rays demonstrated advanced degenerative changes
without documentation of the extent of joint space narrowing.” The medical adviser again
concluded that appellant had a 30 percent impairment of each lower extremity due to severe
degenerative joint disease with documented joint space narrowing.2
By decision dated January 18, 2011, OWCP granted appellant a schedule award for a 30
percent permanent impairment of the right lower extremity and a 30 percent impairment of the
left lower extremity. The period of the award ran for 172.8 weeks from August 6, 2010 to
November 27, 2013.
On appeal, appellant argues that his impairment is much greater than that awarded by
OWCP. He further maintains that OWCP did not notify him that the standard for impairment
evaluations was the sixth edition of the A.M.A., Guides.

2

Dr. Markman continued to submit progress reports describing his treatment of appellant’s knee arthritis.

2

LEGAL PRECEDENT
The schedule award provision of FECA,3 and its implementing federal regulations4 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the A.M.A., Guides as the uniform standard applicable to all claimants.5 As of May 1, 2009, the
sixth edition of the A.M.A., Guides is used to calculate schedule awards.6
The sixth edition requires identifying the impairment class for the diagnosed condition
(CDX), which is then adjusted by grade modifiers based on Functional History (GMFH),
Physical Examination (GMPE) and Clinical Studies (GMCS).7 The net adjustment formula is
GMFH-CDX + GMPE-CDX + GMCS-CDX.
ANALYSIS
OWCP accepted that appellant sustained a permanent aggravation of bilateral arthritis of
the knees due to factors of his federal employment. X-rays of his knees dated July 22, 2010
showed joint narrowing, sclerosis and bone spurs.
In a report dated August 6, 2010, Dr. Markman noted that x-rays revealed severe
degenerative joint disease of both knees. He measured knee flexion of 110 degrees flexion and 0
degrees extension and found crepitance bilaterally. In September 2010 progress reports,
Dr. Markman opined that appellant had reached maximum medical improvement.
OWCP’s medical adviser reviewed the medical evidence and concluded that appellant
had a 30 percent bilateral knee impairment due to severe degenerative joint disease under Table
16-3 of the A.M.A., Guides. In a supplemental report dated December 20, 2010, he noted that
x-rays did not measure the joint space narrowing but did reveal advanced arthritis.
The sixth edition of the A.M.A., Guides provides a method for determining impairments
due to arthritis based on cartilage intervals as demonstrated by diagnostic studies. The thinner
the cartilage, the greater the impairment. OWCP’s medical adviser determined that appellant
had a class 3 impairment, which is applicable if x-rays demonstrate one millimeter of cartilage
interval.8 X-rays of appellant’s knees, however, did not provide measurements of the cartilage
3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404.

5

Id. at § 10.404(a).

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6.6a (January 2010); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1
(January 2010).
7

A.M.A., Guides 494-531.

8

Id. at 511, Table 16-3.

3

interval. OWCP medical adviser further did not provide a complete impairment evaluation. As
discussed above, after the class and diagnosis are determined from the knee regional grid, the net
adjustment formula is applied using grade modifiers for functional history, physical examination
and clinical studies.9 OWCP’s medical adviser did not select any grade modifiers or apply the
net adjustment formula to determine whether these findings raised or lowered the impairment
rating. Consequently, the Board will remand the case for OWCP to obtain the extent of cartilage
interval from appellant’s x-ray and an additional report from OWCP’s medical adviser.
Following such further development as deemed necessary, it should issue an appropriate
decision.
CONCLUSION
The Board finds that the case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the January 18, 2011 decision of the Office of
Workers’ Compensation Programs is set aside. The case is remanded for further proceedings
consistent with this decision of the Board.
Issued: October 13, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

If a grade modifier is used for primary placement in the regional grid, then it is not used again in the calculation.
Id. at 515-516.

4

